Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 27, 2019.  
A reading of the specification as in paragraph 38, reveals the point of novelty of the invention resides in PEG 35 at a concentration greater than 1 g/L where the PEG does not alter the viscosity and makes it a solution suitable for static preservation as well as for infusion machines.  The organ discussed is liver.
Applicant’s election without traverse of Group I, claims 1-11, 16-19, in the reply filed on 4/13/21 is acknowledged.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lopez in view of Lopez in further view of Ostrozka-Cieslik, Nydegger, and Duranski.
Lopez (2002/0068265) entitled "Aqueous Solution for Preserving Tissues and Organs" teaches in Table 1 the components of hepatic preservation solutions Saint Thomas, Euro Collins and Belzer.  In paragraph 17 the solution contains PEG35  and 30 – 250 mM sodium ions.  In Table 1 Saint Thomas has 16 mM potassium and Euro Collins has K2HPO4 at 9.7 mM. In table 2 the PEG 35 is 0.029 mM.  In claim 5 the PEG35 is from 0.01 – 5 mM.  In claim 8 the pH is 6.5 – 8.  In claim 10 the raffinose is 20 – 40 mM, MgSO4 1-10 mM, H2PO4 10 – 40 mM, glutathione 1 – 6 mM, adenosine 1 – 10 mM, allopurinol 0.5 – 5 mM, potassium 10 – 40 mM, and lactobionic acid 70 – 140 mM.
The claims differ from the above reference in that they specify the concentration of PEG35 is between 2 – 5 g/L.


The claims differ from Lopez in that they specify the composition also may contain zinc, nitrite, mannitol or histidine
Ostrozka-Cieslik (Acta Biochimica Polonica) entitled "Tips for Optimizing Organ Preservation Solutions" teaches comparing UW solution, Biolasol, IGL-1, HTK, Celsior which contains mannitol and histidine, Plegisol, Perfadex, Polysol which contains histidine, and ET-Kyoto.  On page 12 column 2 last paragraph bridging to next page, benefits of zinc added to St. Thomas' Hospital No. 2 fluid (Plegisol) and Biolasol are discussed.
Nydegger (Transplant Immunology) entitled "New Concepts in Organ Preservation" teaches on pages 220-221, in Table 2, a synopsis of major preservation fluids and their composition, that include histidine at a concentration of 30 mM, mannitol at 60 mM.
Duranski (J of Clinical Investigation) entitled "Cytoprotective Effects of Nitrite During In vivo Ischemia Reperfusion of the Heart and Liver" teaches in the abstract, benefits of providing nitrite to prevent ischemia injury in organ preservation.
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 "impermeable anion" is not understood in context what anion may be intended.  There is no mention of an impermeable anion in the specification as originally filed to define such an anion.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pansisello-Rosello (Int J Molecular Sci) teaches a comparison between IGL-1, HTK and UW preservations solutions for liver transplantation.  UW includes hydroxyethyl starch and IGL-1 includes PEG 35, in addition to both containing glutathione, allopurinol, raffinose, and lactobionate.
Zaouali (World J of Gastroenterology) teaches comparing IGL-1 to UW for liver graft preservation.
Puts (Cryobiology) teaches benefits of UW supplemented with 5% PEG 35.
Fontes (2020/0060260) teaches in paragraph 7 concentrations of sodium, potassium chloride and calcium ions in organ preservation solutions.  See paragraph 60.

	Pansiello (Transplantation) teaches advantages of adding PEG35 at 5 g/L to preservation solutions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655